Case 2:20-cv-05922-MWF-PD Document 30 Filed 01/28/21 Page 1 of 2 Page ID #:167



   1

  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    RAHEEM KARRIEM,                             Case No. CV 20-05922-MWF (PD)
 12                       Petitioner,              ORDER ACCEPTING REPORT
 13           v.                                   AND ADOPTING, FINDINGS,
                                                   CONCLUSIONS, AND
 14                                                RECOMMENDATIONS OF
       JANINE WALLACE,                             UNITED STATES
 15
                          Respondent.              MAGISTRATE JUDGE, AND
 16                                                DENYING CERTIFICATE OF
                                                   APPEALABILITY
 17
 18
 19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
 20    Petition, the records on file, and the Report and Recommendation of United
 21    States Magistrate Judge. No objections to the Report and Recommendation
 22    have been filed. The Court accepts the Magistrate Judge’s Report and adopts
 23    it as its own findings and conclusions.
 24
             Further, the Court finds that Petitioner has not made a substantial
 25
       showing of the denial of a constitutional right or that the court erred in its
 26
       procedural ruling and, therefore, a certificate of appealability will not issue in
 27
       this action. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v.
 28
Case 2:20-cv-05922-MWF-PD Document 30 Filed 01/28/21 Page 2 of 2 Page ID #:168



   1   Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484
   2   (2000). Accordingly, the First Amended Petition is denied without prejudice.
   3
        DATED: January 28, 2021.
   4

   5

   6
                                          MICHAEL W. FITZGERALD
   7                                      UNITED STATES DISTRICT JUDGE
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             2
